J-A01011-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LANCE KRUPNICK                                 IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

CYNTHIA KRUPNICK

                        Appellee                    No. 340 EDA 2015


            Appeal from the Order Entered December 19, 2014
              In the Court of Common Pleas of Bucks County
              Civil Division at No(s): No. A06-07-60663-D31


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED FEBRUARY 17, 2016

      Lance Krupnick (“Husband”) appeals from the order of equitable

distribution entered on December 19, 2014, in the Court of Common Pleas of

Bucks County, following a divorce decree entered on May 24, 2012.       We

affirm.

      The relevant facts and procedural history are as follows: On November

12, 2005, Husband and Cynthia Krupnick (“Wife”) were married, and they

have one minor child. On February 22, 2007, Husband filed a complaint in

divorce seeking equitable distribution, alimony, and alimony pendente lite,

and on March 5, 2007, Wife filed an answer and counterclaim in divorce. On

November 18, 2010, the court approved the grounds for divorce and

referred the matter to the Office of the Family Master for a conference and

hearing.

*Former Justice specially assigned to the Superior Court.
J-A01011-16


      On December 9, 2011, Husband filed a motion for a master’s hearing,

and on May 23, 2012, following a shortened master’s hearing and

negotiations, the parties entered a property settlement agreement on the

record.   Specifically, they agreed the marital home was the sole asset

subject to equitable distribution and the home’s mortgage was the sole joint

debt. N.T., 5/23/12, at 4.    The parties agreed that Wife would pay to

Husband a buyout sum of his equitable distribution interest in the marital

home in the amount of $35,000.00; however, the acquisition of the sum of

$35,000.00 would require acquisition by Wife of funds from a loan source.

Id. Further, if Wife secured a loan, she was to make payment within thirty

days, and she was obligated to refinance the property so as to remove

Husband as an obligor. Id. at 5-6. Moreover, the parties agreed that Wife

would maintain exclusive possession of the marital home and would be

responsible for any costs of residing therein pending either the buyout or a

sale. Id. at 7.

      However, if Wife was unable to acquire the necessary funds, the

parties agreed the marital home would be placed on the market for sale

under the terms of the agreement. Id. at 4. In such an event, the parties

agreed that, within thirty days, each counsel would provide three names for

acceptable realtors, and they would jointly choose a realtor. Id. at 7-8. If

the parties could not agree upon a realtor, the matter would proceed to

binding arbitration for the purpose of choosing a realtor.   Id. at 8.   The


                                   -2-
J-A01011-16


parties agreed that, once a realtor was selected, they would list the marital

home for the amount recommended by the realtor, and subject to the home

being sold to a third party, Wife would be paid $7,314.00 for funds she

expended for the repair of an air conditioner. Id. 8-10. All other repairs or

improvements recommended by the realtor would require both parties’

approval and the costs would be reimbursed from the net proceeds to either

party who paid for the repair or improvement. Id. at 8-9.

        The parties’ divorce decree was filed on May 24, 2012, and it expressly

indicated that the “property settlement agreement entered on May 23,

2012[,] before [the master] is incorporated into this decree and order

without merger, but subject to enforcement.” Divorce Decree, filed 5/24/12,

at 1.

        On March 26, 2013, Husband filed a motion for contempt and

sanctions contending that, on December 17, 2012, and January 4, 2013, he

received notices from the bank that the monthly mortgage payment had not

been made on the parties’ marital home. Husband averred his counsel sent

the notices to Wife’s counsel, and in response, Wife’s counsel sent a letter

stating that Wife “will not be residing in the residence, [Husband] can, if he

wishes move back in . . . .” Husband’s Motion for Contempt, filed 3/26/13,

at 2.    Husband alleged that, pursuant to the parties’ property settlement

agreement, Wife had the obligation to pay the monthly mortgage payment

since she had exclusive possession thereof, and her failure to comply


                                      -3-
J-A01011-16


constituted a willful violation of the court order. He further alleged that Wife

acted in bad faith by moving out of the home without notice and in violation

of the court’s order.

      On April 25, 2013, Wife filed a response to Husband’s motion for

contempt, as well as a cross-motion for contempt, wherein Wife averred her

failure to pay the mortgage payments was not “willful;” but rather, was due

to financial inability. Wife further alleged that Husband was in violation of

the parties’ property settlement agreement since he refused to cooperate in

good faith with the realtor and refused to enter into an agreement of sale

with a buyer.

      Husband filed a response to Wife’s cross-motion for contempt, and on

May 6, 2013, a hearing was held before the trial court, at which the parties

indicated they had reached an interim agreement. Specifically, the parties

indicated that, prior to the hearing, they signed an agreement of sale with

regard to the marital home for $265,000.00, and closing was scheduled for

June 14, 2013.      Both parties indicated they would cooperate with the

closing, and the proceeds of the sale would be escrowed in the joint names

of both parties’ attorneys, with no distribution made to either seller except

by court order or joint written agreement of the parties. N.T., 5/6/13, at 4.

The parties agreed that Wife remained responsible for any unpaid mortgage

arrears, and when it was time to distribute the proceeds from the sale, if

either party was unsatisfied, they could seek further court action.      At the


                                     -4-
J-A01011-16


conclusion of the hearing, the trial court indicated the parties’ agreement

would be entered as an order of court.

     Thereafter, Wife filed a motion for a hearing with regard to equitable

distribution, and on December 1, 2014, the matter proceeded to a hearing.

At the hearing, the parties established they sold the marital home and the

net sale proceeds were $37,251.53.        They stipulated that the escrow

account in question had a balance of $37,288.30. N.T., 12/1/14, at 9.

     Wife requested an equal division of the money in escrow; however,

Husband averred that Wife should be responsible for the unpaid principal

balance of the mortgage, as well as accrued interest.     Further, Husband

averred Wife “trashed” the home prior to moving out such that it resulted in

them selling the home for a lower price.    That is, Husband averred they

should have been able to get $290,000.00 or $305,000.00 for the home;

however, due to the deteriorated state of the house, caused by Wife, the

house sold for only $265,000.00. Id. at 5-6.    Husband averred it was “a

classic case where somebody trashed the house and therefore asked the

other party to absorb half of the cost and the loss.”     Id. at 6.     Thus,

Husband argued that Wife’s share of the monies in escrow should be less

than his share of the monies. Id.

     In response, Wife agreed that the unpaid principal balance of the

mortgage should be deducted from her share of the escrow account;

however, she indicated her and Husband’s figures in this regard were not the


                                    -5-
J-A01011-16


same. Id. at 7. Wife further argued that, pursuant to the parties’ May 23,

2012, property settlement agreement, she was to pay only for repairs and

improvements that were requested by the listing agent or required by the

agreement of sale, and in this case, there was no such request or

requirement. Id.

      In support of her arguments, Wife testified that, on June 13, 2013, she

was contacted by the mortgage company to pay fees. In this regard, she

testified that, as of June of 2013, there was a principal balance of

$201,286.29 on the mortgage; however, after additional costs were

assessed (including interest, escrow impound, late charges, foreclosure

counsel fees, and the initiation of foreclosure costs), the total outstanding

balance due to the mortgage company was $211,917.33. Id. at 13. Wife

noted that, pursuant to the parties’ agreement, she was to receive a credit

of $7,314.00 for an air conditioner.    Wife testified she believed Husband

should receive $19,418.41 from the escrow account and she should receive

$17,833.00. Id. at 15.

      Upon cross-examination, Wife admitted there was damage to the

carpet when the house was listed for sale; however, she disagreed there was

“heavy damage.” Id. at 19. When confronted with photos of the house’s

carpets, Wife testified the photos were taken before she had the carpets

professionally cleaned in anticipation of the upcoming sale; she testified she

paid $500.00 to have the carpets cleaned. Id. at 22. Moreover, she noted


                                    -6-
J-A01011-16


the carpeting shown in the photos was hard to see because the lighting was

poor.    Id. at 21.     Also, Wife testified she had new carpets placed in the

basement.     Id. at 20.     Further, she indicated that no buyer asked her to

replace the carpets. Id. at 23.

        Husband testified that, as of November 14, 2012, the balance due on

the mortgage was $202,286.29.             Id. at 24.   However, mortgage arrears

accrued to $15,689.23 as of July 1, 2013, and when the mortgage was paid

off on July 2, 2014, following the sale of the property, the balance was

$211,917.33. Husband testified that, if the mortgage would not have gone

into arrears, the payoff on the mortgage would have been $185,597.06. Id.

at 26.    Thus, Husband testified that, from the escrowed amount, he was

entitled to a total of $51,320.26, which included a credit for the mortgage

arrears and fees that accrued with the foreclosure costs, as well as

$24,999.00 for damages to the house sustained while Wife had exclusive

possession.     Id. at 27.     Husband testified he was additionally entitled to

“half of the check from the sale of the house.”               Id.   Upon further

questioning, Husband agreed that he would be willing to deduct $7,000.00

for the air conditioner, thus entitling him to a total of “$43,320.26 1 plus [his]

half of the house from the s[ale].” Id. at 28.

____________________________________________


1
  Husband mistakenly testified that $51,320.26 (the amount he testified to
which he was entitled) minus $7000.00 (a deduction for the air conditioner)
totals $43,320.26. In fact, $51,320.26 minus $7000.00 equals $44,320.26.



                                           -7-
J-A01011-16


      Husband testified that he visited the marital home sometime in 2013,

and the carpets had been ruined by dog urine and fecal matter.              Id.

Husband presented photos showing a “syrupy” substance on a dining room

wall, mold around toilets, and kitty litter splattered in the laundry room. Id.

at 34-41. Husband admitted that some of the areas may have been cleaned

by Wife’s cleaning service after he took the photos.       Id. at 40.   He also

admitted that Wife had the carpet replaced in the basement. Id. at 32.

      Husband testified that Tom Adams from Tom Adams Windows and

Carpets gave him an estimate of $24,999.00 to replace the carpets and

make associated repairs to the wood and floor joints.        Id. at 30-32, 40.

Husband testified that he caused none of the damage, and it is his opinion

that the house sold for less than the fair market value because of the

damage. Id. at 38, 46.

      On cross-examination, Husband admitted that, at the May 6, 2013,

hearing, he agreed to have the property listed for $265,000.00. Id. at 41.

Also, he admitted that one of the estimates provided to him by Mr. Adams

was dated one year after the sale of the property and contained an asterisk

indicating that “Mr. Adams must verify [the] sizes before starting the job.”

Id. at 43.    Husband explained that he had two estimates, one which

included carpeting and one which did not include carpeting.

      At the conclusion of the hearing, the trial court ruled as follows:

            I find that it is not appropriate to give [H]usband any
      credit for repairs based on the evidence that’s before me or

                                     -8-
J-A01011-16


       alleged damages. I do, however, feel that it is appropriate and
       the Order that I’m going to enter will credit him so that he will
       be in the same place as if he would have been had [W]ife, in
       fact, paid the mortgage.
              Therefore, based on the amount that’s currently in escrow
       of $37,288.30, that amount shall be distributed, including all of
       the adjustments required by the previous orders, so that [Wife]
       gets $16,985.33 and [Husband] gets $20,302.97.

Id. at 54-55.

       On December 19, 2014, the trial court entered an order directing the

distribution of the escrow account as follows:

       The Royal Bank of America Escrow account #1000708444 shall
       be distributed as follows:
             1. [Husband] shall be distributed $20,302.97, via check
                 sent to Linda G. Walters, Esquire[.]
             2. Wife] shall be distributed $16,985.33, via check sent to
                 Jessica A. Pritchard, Esquire[.]

Trial Court Order, filed 12/19/14, at 1.

       On January 13, 2015, Husband filed a timely, counseled notice of

appeal, 2 and all Pa.R.A.P. 1925 requirements have been sufficiently met.

____________________________________________


2
   On February 5, 2015, Wife filed a “Motion to Quash Appeal” on the basis
Husband’s January 13, 2015, appeal was untimely filed since the appealable
order was the trial court’s oral ruling/docket notation on December 1, 2014,
as opposed to the trial court’s written December 19, 2014, order. We note
the trial court’s December 19, 2014, order finally disposed of all outstanding
economic claims, including the manner of disbursement of the escrow
account, which was not previously set forth by the trial court. Thus, since
the December 19, 2014, order settled all of the parties’ economic claims,
and the divorce decree was entered on May 24, 2012, the December 19,
2014, order is a final, appealable order from which Husband timely appealed
on January 13, 2015. See Fried v. Fried, 509 Pa. 89, 501 A.2d 211 (1985)
(holding issues in divorce are reviewable after entry of divorce decree and
resolution of all economic issues); Pa.R.A.P. 903(a) (appeal must be filed
(Footnote Continued Next Page)


                                           -9-
J-A01011-16


      Husband presents the following “Statement of Questions Involved:”

      [1.] Whether the trial court abused its discretion when it made a
      significant arithmetical error in determining and allocating the
      net proceeds of the sale of the marital home between the
      parties[?]

      [2.] Whether the trial court abused its discretion by effectively
      retroactively shifting to [Husband] the entire mortgage
      obligation for the marital home, in contravention of the Parties’
      Settlement Agreement[?]

      [3.] Whether the trial court abused its discretion in failing to
      credit [Husband] for the lost value of the marital home resulting
      from [Wife’s] dissipation of the asset[?]

Husband’s Brief.3

      Initially, we note the following well settled standard of review as it

pertains to equitable distribution orders:

             A trial court has broad discretion when fashioning an
      award of equitable distribution. Dalrymple v. Kilishek, 920
      A.2d 1275, 1280 (Pa.Super. 2007). Our standard of review
      when assessing the propriety of an order effectuating the
      equitable distribution of marital property is “whether the trial
      court abused its discretion by a misapplication of the law or
      failure to follow proper legal procedure.” Smith v. Smith, 904
      A.2d 15, 19 (Pa.Super. 2006) (citation omitted). We do not
      lightly find an abuse of discretion, which requires a showing of
      clear and convincing evidence. Id. This Court will not find an
      “abuse of discretion” unless the law has been “overridden or
      misapplied or the judgment exercised” was “manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill
      will, as shown by the evidence in the certified record.” Wang v.
      Feng, 888 A.2d 882, 887 (Pa.Super. 2005). In determining the
      propriety of an equitable distribution award, courts must
                       _______________________
(Footnote Continued)

within thirty days after the entry of the order from which the appeal is
taken).
3
  Husband did not paginate his brief.



                                           - 10 -
J-A01011-16


      consider the distribution scheme as a whole. Id. “[W]e measure
      the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving
      a just determination of their property rights.” Schenk v.
      Schenk, 880 A.2d 633, 639 (Pa.Super. 2005) (citation omitted).

Biese v. Biese, 979 A.2d 892, 895 (Pa.Super. 2009).

      Though listed as two separate issues in his “Statement of Questions

Involved,” Appellant has presented a single argument as to his first and

second issues. Specifically, he contends that, pursuant to the parties’ May

23, 2012, property settlement agreement, Wife was permitted to remain

exclusively in the marital home, but she was obligated to make the monthly

mortgage payments.     However, in December of 2012, she ceased making

the mortgage payments.      Husband contends that had “[W]ife timely and

fully paid her monthly mortgage obligation from December 2012-the date of

her first default-until June 2013-the date of sale-the mortgage debt would

have declined to $185,597.06[,]” resulting in the parties “realiz[ing] a profit

of (at least) $80,000.00 from the sale of the home.” Husband’s Brief.

Thus, he suggests, pursuant to the parties’ property settlement agreement,

he is entitled to $40,000.00 from the sale of the marital home.

      In its opinion, the trial court explained its calculations and reasoning

as follows:

            In calculating the amounts due to each party, we add to
      the amount in escrow $37,288.30 (comprised of the $37,251.53
      in net proceeds per the settlement sheet and the $36.77 in




                                    - 11 -
J-A01011-16


       interest earned) [and] the $10,631.64 that was deducted for the
       portion of the mortgage foreclosure related fees we charged to
       Wife. This came to $47,631.64,4 which is the amount of net
       proceeds that we determined the parties should have received.
       From that we deducted the $7,314.00 credit that the parties
       previously agreed Wife was entitled to receive for the air
       conditioner. This left $40,605.94 that was then divided equally.
       Husband got half of that or $20,302.97. Wife got her half plus
       the $7,314.00 less the $10,631.64 for a net to her of
       $16,985.33.
              Husband argues that this “Court did not take into account
       the $25,000[.00] that [Wife] was responsible for since she did
       not pay the mortgage of $15,000[.00] resulting in late fees,
       attorney[’]s fees and other costs totaling $10,000[.00].” This
       statement is incorrect. We did take into account the alleged
       mortgage arrearages of $15,689.23 and the additional costs of
       $10,631.04. We gave Husband credit for the $10,631.04, even
       though we found that he was jointly responsible for the
       mortgage going into default due to his conduct in delaying the
       sale of the house to the point that it was not sold until some
       time after Wife had vacated the property. However, we did not
       think it was appropriate to award the $15,689.23 in alleged
       mortgage arrearages to Husband.
              As indicated, we recognized that Wife was to pay all costs
       associated with the home from May 23, 2012[,] forward since
       she was given exclusive possession of it. However, Husband had
       a number of requirements he had to meet under the agreement
       of May 23, 2012, many of which he did not meet. First, Husband
       was to provide, within 30 days of May 23, 2012, a list of three
       potential realtors to sell the marital home. Husband failed to do
       this, and his failure delayed the ultimate sale. According to the
       May 23, 2012[,] agreement, the parties were to initially list the
       property at the price recommended by the realtor. However,
       Husband unilaterally determined that the property should be
       listed at over $320,000[.00], despite the fact that the realtor
       showed Husband and Wife comparable homes in the range of
____________________________________________


4
  $37,288.30 plus $10,631.64 equals $47,919.94, and therefore, the trial
court’s indication “this came to $47,631.64” appears to be a typographical
error. We note the trial court’s remaining calculations are correct, when
“this came to $47,631.64” is replaced properly with “this came to
$47,919.94.”



                                          - 12 -
J-A01011-16


      $290,000[.00] and $305,000[.00]. This decision to list the
      home so high also delayed the ultimate sale of the home.
      Husband also stalled significantly in accepting an offer of
      $265,000[.00] for the sale of the property, which the realtor
      urged Husband and Wife to accept. Husband’s delay tactics
      caused the arrearages to continue to accrue, as Husband was
      aware that Wife was unable to continue paying the mortgage
      and that Wife had vacated the marital property.
            Because of Husband’s tactics, and because we found that
      the evidence as to the amount of the alleged mortgage arrears
      was unclear, we did not find that it was appropriate to award
      Husband by allocating to him any portion of the $15,689.23 in
      alleged mortgage arrearages. Therefore, we charged Wife with
      the $10,631.04 in additional fees and otherwise split the escrow
      amount equally except for the previously agreed to air
      conditioning credit to Wife.

Trial Court Opinion, filed 3/16/15, at 7-8 (citations to record omitted)

(footnote added).

      We agree with the trial court’s reasoning in this regard and find no

abuse of discretion. See Biese, supra.

      With regard to Husband’s final issue, Husband argues the trial court

erred in failing to take into account the fact Wife dissipated marital assets.

Specifically, he contends Wife’s failure to make the monthly mortgage

payments resulted in the parties listing the house quickly below the fair

market value in an effort to avoid foreclosure proceedings.     Moreover, he

contends Wife permitted the condition of the house to deteriorate while she

had exclusive possession thereof. Husband contends the trial court should

have reduced Wife’s share of the escrow account accordingly.

      We agree with Husband that, in fashioning an equitable distribution

award, the trial court must consider the depreciation caused by each party

                                    - 13 -
J-A01011-16


to the marital assets. 23 Pa.C.S.A. § 3502(a)(1–11). However, the weight

to be given to this factor depends on the facts of each case and is within the

trial court’s sound discretion.       Gaydos v. Gaydos, 693 A.2d 1368, 1376

(Pa.Super. 1997) (en banc). Furthermore, “[t]he law is . . . well settled that

the trial court can accept all, some or none of the submitted testimony[.]”

Isralsky v. Isralsky, 824 A.2d 1178, 1185 (Pa.Super. 2003).

       Here, in its opinion, the trial court provided the following reasons for

rejecting Husband’s instant claim:

              [W]e did not ignore the claim for alleged damages to the
       marital residence. However, . . . we did not choose to award
       any credit to Husband for these alleged damages for a number of
       reasons.
              First, Husband submitted into evidence an estimate by
       Tom Adams to repair alleged damage to the home.             The
                                       5
       estimate was for $24,999[.00].      One of the estimates clearly
       states that it was provided “based on [a] phone conversation
       with [Husband] . . . Size verification and layout needed to
       approve final price.” Husband merely received this estimate
       based upon a professional’s visit to the home and review of the
       alleged damage. We did not believe that the subfloor, or floor
       joists, needed to be replaced as Husband testified. The
       photographs submitted into evidence were unclear at best, and
       we did not find that the evidence supported Husband’s
       extravagant claims. Therefore, we did not find the $24,999[.00]
       estimate to be appropriate, nor did we find Husband’s
       testimony—on this subject and others—to be credible.

____________________________________________


5
  Husband submitted into evidence more than one estimate from Tom
Adams. One estimate was for $19,500[.00], which Husband explained
excluded replacement carpeting and only included fixing the wood and
subfloor. Another estimate was for $24,999[.00], which is the estimate
Husband insisted th[e trial court] consider, and included replacing the
carpeting.



                                          - 14 -
J-A01011-16


             Second, we heard no testimony that this repair work was
       actually completed by Mr. Adams or any other contractor.
       Husband seemed merely to imply that the $24,999[.00] in
       repairs, if paid, would have provided for a higher sale price to a
       buyer.     We did not find that these repairs were actually
       requested by the listing broker or the buyers much less were
       actually completed, and therefore we refuse to find that Wife
       should be responsible for the alleged $24,999[.00].
             Third, . . . Wife testified that she paid a professional
       cleaning company to clean the home prior to closing on the
       home, a cost for which Wife did not request a credit. We found
       Wife’s testimony to be credible and believed that Wife acted
       appropriately in hiring, at her own cost, a cleaning company to
       clean the home prior to closing[.] . . . [W]e did not believe that
       Wife should have to otherwise be charged for repairs that were
       never done to the home and probably never needed.

Trial Court Opinion, filed 3/16/15, at 9-10 (footnote in original) (citation to

record omitted).

       We agree with the trial court’s reasoning in this regard and find no

abuse of discretion.6 See Biese, supra.

       For all of the foregoing reasons, we affirm.

       Affirmed.




____________________________________________


6
  On September 17, 2015, Wife filed an “Application to Dismiss Appeal” on
the basis Husband failed to timely file a designation of contents of his
reproduced record, as well as various pleadings. We deny this application.



                                          - 15 -
J-A01011-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016




                          - 16 -